    Case: 1:19-cv-05965 Document #: 43 Filed: 01/28/20 Page 1 of 8 PageID #:403




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


 ALICIA M. PAGE, CARMEL COOPER, and
 CINDY MUNIZ, individually, and on behalf of            Case No.: 1:19-cv-05965
 all others similarly situated,
                                                        Hon. Sharon Johnson Coleman
                Plaintiffs,

         vs.

 ALLIANT CREDIT UNION, and DOES 1-
 100,

                Defendants.



       DECLARATION OF RICHARD D. McCUNE IN SUPPORT OF PLAINTIFF
 ALICIA M. PAGE’S OPPOSITION TO THE MOTION TO DISMISS AND REQUEST
                        FOR JUDICIAL NOTICE

I, Richard D. McCune, declare:

       1.      I am an attorney at law duly licensed to practice before all courts of the State of

California and a shareholder with McCune Wright Arevalo, LLP. The following is based on my

personal knowledge, and, if called as a witness, I could and would testify competently thereto.

       2.      I have researched the publicly available fee schedules and/or account agreements

of numerous credit unions in the United States. The following are examples of fee schedules

and/or account agreements that expressly disclose and explain to consumers that they may be

subject to multiple NSF fees for a single electronic transaction that is presented to the bank by a

merchant for payment on multiple occasions. Exhibits 1-5 are fee schedules that include

language disclosing fees on multiple presentments of a single electronic transaction selected

alphabetically by name of institution.

       3.      Attached hereto as Exhibit 1 is a true and correct copy of the Air Academy


                                                 1
    Case: 1:19-cv-05965 Document #: 43 Filed: 01/28/20 Page 2 of 8 PageID #:404




Federal Credit Union’s Fee Schedule that was obtained from, and published on, a website

maintained by Academy Federal Credit Union at the following internet address:

https://www.aafcu.com/fees.html, last viewed on January 28, 2020.

        4.     Attached hereto as Exhibit 2 is a true and correct copy of the Alpena Alcona Area

Credit Union’s Free & Fee Disclosure that was obtained from, and published on, a website

maintained by Alpena Alcona Area Credit Union at the following internet address:

http://www.aaacu.com/files/alpena18/1/file/Fee%20Schedule%202019.pdf, last viewed on

January 28, 2020.

        5.     Attached hereto as Exhibit 3 is a true and correct copy of the American Heritage

Credit Union Schedule of Fees and Charges that was obtained from, and published on, a website

maintained by American Heritage Credit Union at the following internet address:

https://www.americanheritagecu.org/docs/default-source/default-document-

library/pdfs/discloures-fees/fees/schedule-of-fees-8_15_18.pdf?sfvrsn=2d3f4f15_14, last viewed

on January 28, 2020.

        6.     Attached hereto as Exhibit 4 is a true and correct copy of the Azalea City Credit

Union’s Fee Schedule that was obtained from, and published on, a website maintained by Azalea

City Credit Union at the following internet address:

https://www.azaleacitycu.com/index.php/resources/fee-schedule, last viewed on January 28,

2020.

        7.     Attached hereto as Exhibit 5 is a true and correct copy of the Columbia Credit

Union’s Personal Fee Schedule that was obtained from, and published on, a website maintained

by Columbia Credit Union at the following internet address: https://www.columbiacu.org/wp-

content/uploads/Personal_Fee_Schedule.pdf, last viewed on January 28, 2020.




                                                2
    Case: 1:19-cv-05965 Document #: 43 Filed: 01/28/20 Page 3 of 8 PageID #:405




       8.      In addition to the fee schedules attached as Exhibits 1-5, I have identified

approximately 20 additional credit unions and banks that also utilize fee schedules including

language that discloses fees on multiple presentments of a single electronic transaction:

   •   Evansville Teachers Federal Credit Union’s Consumer Fee Schedule – available at

       https://etfcu.org/wp-content/uploads/ConsumerFeeSchedule-August-2019.pdf, last

       viewed January 28, 2020;

   •   F&A Federal Credit Union’s Schedule of Fees and Charges –

       https://www.fafcu.org/current-rates/fees, last viewed on January 28, 2020;

   •   First Northern Credit Union’s Fee Schedule – available at

       https://www.fncu.org/feeschedule/?scpage=1&scupdated=1&scorder=-click_count, last

       viewed on January 28, 2020;

   •   Glendale Federal Credit Union’s Fee Schedule – available at

       https://glendalefcu.org/pdf/fees.pdf, last viewed on January 28, 2020;

   •   Knoxville TVA Employees Credit Union’s Fee Schedule – available at

       https://www.tvacreditunion.com/content/docs/Fee-Schedule.pdf, last viewed on January

       28, 2020;

   •   Meriwest Credit Union Fee Schedule – available at

       https://www.meriwest.com/sites/www.meriwest.com/files/media/consumer_feesched.pdf,

       lasted viewed January 28, 2020;

   •   Metairie Bank Schedule of Services – available at

       https://www.metairiebank.com/about/help-center/disclosures/schedule-of-services/, last

       viewed January 28, 2020;

   •   Mid Oregon Federal Credit Union Checking Rate and Fee Schedule – available at



                                                 3
Case: 1:19-cv-05965 Document #: 43 Filed: 01/28/20 Page 4 of 8 PageID #:406




    https://www.midoregon.com/docs/disclosures/190801-Checking-Rate-Fee-Sched.pdf, last

    viewed January 28, 2020;

•   Natco Credit Union Fee Schedule – available at https://www.natcocu.org/fee-schedule-2/,

    last viewed January 28, 2020;

•   Numerica Credit Union Personal Fee Schedule – available at

    https://www.numericacu.com/globalassets/disclosures/fee-schedule-member.pdf, last

    viewed January 28, 2020;

•   On Tap Credit Union General and Business Membership Fee Schedule – available at

    https://www.ontapcu.org/fee-schedule, last viewed January 28, 2020;

•   Patelco Credit Union Fee Schedule – available at https://www.patelco.org/-

    /media/patelco/pdfs/member-support/privacy-and-security-center/fee-schedule.pdf, last

    viewed January 28, 2020;

•   Priority One Credit Union Schedule of Fees & Charges – available at

    https://www.priorityonecu.org/membership/disclosures/Schedule_of_Fees.pdf, last

    viewed January 28, 2020;

•   Purdue Federal Credit Union Fee Schedule – available at

    https://www.purduefed.com//files/pages/0295-PurdueFed_Fees_July2019.pdf, last

    viewed January 28, 2020;

•   Safe 1 Credit Union Fee Schedule – available at https://www.safe1.org/home/rates-

    fees/fee-schedule, last viewed January 28, 2020;

•   Veridian Credit Union Fee Schedule – available at https://www.veridiancu.org/rates/fee-

    schedule, last viewed January 28, 2020;

•   Wings Financial Credit Union Schedule of Fees – available at



                                              4
    Case: 1:19-cv-05965 Document #: 43 Filed: 01/28/20 Page 5 of 8 PageID #:407




        https://www.wingsfinancial.com/schedule-of-fees, last viewed January 28, 2020.

        9.     Exhibits 6-9 consist of account agreements and disclosures explaining to

consumers that a single electronic transaction can be presented to the bank by the merchant for

payment multiple times, resulting in multiple NSF fees being assessed for a single electronic

transaction.

        10.    Attached hereto as Exhibit 6 is a true and correct copy of Elevations Credit

Union’s Membership and Account Agreement, that was obtained from, and published on, a

website maintained by Elevations Credit Union at the following internet address:

https://www.elevationscu.com/disclosures, last viewed on January 28, 2020.

        11.    Attached hereto as Exhibit 7 is a true and correct copy of an excerpt of Wings

Financial Credit Union’s Account Agreement and Disclosure, that was obtained from, and

published on, a website maintained by Wings Financial Credit Union at the following internet

address:

https://www.wingsfinancial.com/WingsFinancial/media/PDFs/Acct_Agreement_Disc.pdf, last

viewed on January 28, 2020.

        12.    Attached hereto as Exhibit 8 is a true and correct copy of excerpts of First

Citizens Bank’s Deposit Account Agreement, that was obtained from, and published on, a

website maintained by First Citizens Bank at the following internet address:

https://www.firstcitizens.com/personal/banking/deposit-agreement, last viewed on January 28,

2020.

        13.    Attached hereto as Exhibit 9 is a true and correct copy of excerpts of First

Hawaiian Bank’s Terms and Conditions, that was obtained from, and published on, a website

maintained by First Hawaiian at the following internet address:




                                                 5
    Case: 1:19-cv-05965 Document #: 43 Filed: 01/28/20 Page 6 of 8 PageID #:408




https://www.fhb.com/en/assets/File/Home_Banking/FHB_Online/Terms_and_Conditions_of_FH

B_Online_Services_RXP1.pdf, last viewed on January 28, 2020.

        14.   Exhibits 10-13 consist of account agreements and disclosures of credit unions

referenced in paragraph 44 of the Complaint, all of which explain debit holds to consumers.

        15.   Attached hereto as Exhibit 10 is a true and correct copy of excerpts of Navy

Federal Credit Union’s Overdraft Protection Service (OOPS) Disclosures, obtained from, and

published on, a website maintained by Navy Federal Credit Union at the following internet

address: https://www.navyfederal.org/pdf/applications-forms/NFCU_657.pdf last viewed on

January 28, 2020.

        16.   Attached hereto as Exhibit 11 is a true and correct copy of excerpts of Golden 1

Credit Union’s Disclosure of Account Information, obtained from, and published on, a website

maintained by Golden 1 Credit Union at the following internet address:

https://www.golden1.com/pdf/c-36.pdf, last viewed on January 28, 2020.

        17.   Attached hereto as Exhibit 12 is a true and correct copy of excerpts of Suncoast

Credit Union’s Account Agreement and Disclosures, that was obtained from, and published on, a

website maintained by Suncoast Credit Union at the following internet address:

https://www.suncoastcreditunion.com/about-us/forms, last viewed on January 28, 2020.

        18.   Attached hereto as Exhibit 13 is a true and correct copy of excerpts of San Diego

County Credit Union’s , that was obtained from, and published on, a website maintained by San

Diego County Credit Union at the following internet address:

https://www.sdccu.com/pdfs/account-disclosures/account-disclosure/, last viewed on January 28,

2020.

        19.   Exhibits 14-17 consist of account agreements and disclosures of credit unions and




                                               6
    Case: 1:19-cv-05965 Document #: 43 Filed: 01/28/20 Page 7 of 8 PageID #:409




banks that explain the available balance or other fee disclosures.

       20.     Attached hereto as Exhibit 14 is a true and correct copy of excerpts of MidFlorida

Credit Union’s Overdraft Agreement and Disclosure, that was obtained from, and published on, a

website maintained by MidFlorida Credit Union at the following internet address:

https://www.midflorida.com/terms-and-conditions/overdraft-agreement/, last viewed on January

28, 2020.

       21.     Attached hereto as Exhibit 15 is a true and correct copy of excerpts of Point Loma

Credit Union’s Courtesy Pay Disclosure, that was obtained from, and published on, a website

maintained by Point Loma Credit Union at the following internet address:

https://www.plcu.com/learn/disclosures/courtesy-pay, last viewed on January 28, 2020.

       22.     Attached hereto as Exhibit 16 is a true and correct copy of excerpts of State

Employees Credit Union of Maryland’s Terms and Conditions, that was obtained from, and

published on, a website maintained by State Employees Credit Union of Maryland at the

following internet address: https://www.secumd.org/-/media/Disclosures/SECU/account-

opening/Deposit_Account_Agreement.ashx, last viewed on January 28, 2020.

       23.     Attached hereto as Exhibit 17 is a true and correct copy of excerpts of JP Morgan

Chase’s A Guide to Your Account, that was obtained from, and published on, a website

maintained by JP Morgan Chase at the following internet address:

https://www.chase.com/content/dam/chasecom/en/checking/documents/clear_simple_guide_total

.pdf, last viewed on January 28, 2020.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed this 28th day of January, 2020 at Irvine, California.

                                                      /s/ Richard D. McCune
                                                             Richard McCune



                                                 7
    Case: 1:19-cv-05965 Document #: 43 Filed: 01/28/20 Page 8 of 8 PageID #:410




                                CERTIFICATE OF SERVICE


       I certify that on January 28, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send a notice of electronic filing to all CM/ECF

participants in the above-referenced matter.



                                                     /s/ Richard D. McCune
                                                     Richard D. McCune




                                                 8
